Citation Nr: 0808420	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
nervous disorder.  

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for a disability of the 
legs claimed as leg cramps.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial compensable rating for tinea 
capus and tinea pedis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The veteran had active service from May 1966 to October 1969, 
from January 1971 to January 1975, and from September to 
December 1990. He also had service in the Alabama Army 
National Guard from May 1985 to February 1991.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In the veteran's statement of February 15, 2005, he indicates 
that he has problems with his foot.  This matter is referred 
to the RO for appropriate action.  

The issues of service connection for bilateral hearing loss, 
a nervous disorder, a disability of the legs claimed as leg 
cramps, and an initial compensable rating for tinea capus and 
tinea pedis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1. A Board decision dated in January 1996, denied the claim 
of service connection for a psychotic disorder; the January 
1996 Board decision is the last final disallowance of that 
claim.

2. The evidence received since the January 1996 Board 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a nervous disorder. 



CONCLUSIONS OF LAW

1.  The January 1996 Board decision denial of the claim to 
reopen service connection for a psychotic disorder is final. 
38 U.S.C.A. § 7104(b) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of service connection for a nervous disorder. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1996 decision, the Board declined to reopen the 
veteran's claim of entitlement to service connection for a 
psychotic disorder. The initial denial of service connection 
for a mental disorder had been denied by the RO in a December 
1991 rating decision, as a pre-exisiting disorder that was 
not aggravated by service. At the time of the January 1996 
Board denial, it was determined that additional evidence that 
had been received did not show that a psychotic disorder had 
its onset during service or that if preexisting service it 
increased in severity during service. 

In general, Board decisions are final. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100 (2007). Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were amended. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001). 

The amended version applies to claims filed on or after 
August 29, 2001, which includes the veteran's claim. Under 
this version new evidence means existing evidence not 
previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unsubstantiated fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a).

The record shows that the veteran attempted to reopen his 
service connection for a nervous disorder claim in December 
2001. The evidence in the claims folder at the time includes 
a VA general medical examination report dated in April 1998. 
The diagnoses of the medical examination report was: Chronic 
anxiety secondary to combat experience in Vietnam in 1968. 
Clearly for purposes of reopening this claim, the April 1998 
VA medical diagnosis was not considered by the Board 
previously, is neither cumulative nor redundant, and 
certainly raises a reasonable possibility of substantiating 
the veteran's claim of service connection for a nervous 
disorder. The claim of service connection for a nervous 
disorder is reopened. 38 C.F.R. § 3.156 (2007). 

In this case, the Board has reopened the claim of service 
connection for a nervous disorder. The Board has not taken 
any adverse action on the claim, and any deficiencies 
regarding duties to notify and to assist the veteran that may 
exist in this case are not prejudicial to the veteran at this 
time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a nervous 
disorder. To this extent, the appeal is granted.



REMAND

The issue of service connection for a nervous disorder has 
been reopened. Review of the medical record reveals a 
September 1998 VA medical examination in which it was 
reported that the veteran's anxiety disorder was attributable 
to his combat service in Vietnam. That medical diagnosis has 
the effect of relating the veteran's psychiatric disorder to 
his military service, notwithstanding the lack of any combat 
evidence. The potential impact on a claim for post-traumatic 
stress disorder (PTSD), if any, remains to be seen. It is 
important to note that VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim. The law 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159 (2007).  
Additional clinical evidence is necessary in this case. 

The record also shows that in the recent past the RO has 
contacted the veteran and scheduled him for medical 
examinations to evaluate his claimed service connected 
disorders, as well as his service connected tinea capitus and 
tinea pedis. Administrative records in the file indicate that 
the veteran has failed to report for scheduled VA medical 
examinations in the recent past. It is necessary to make the 
veteran aware that it is his responsibility to report for 
scheduled examinations and to cooperate in the development of 
his claims. The consequences for failure to report for VA 
examinations without good cause may include denial of his 
claims. 38 C.F.R. §§ 3.158, 3.655 (2007). The veteran should 
be afforded another opportunity to present for VA medical 
examinations for evaluation of his claimed disabilities.  

In addition, the veteran served in the Alabama Army National 
Guard from August 1980 to October 1984, and from May 1985 to 
February 1991. Seemingly a portion of his ACDUTRA medical 
records are located in the claims folder, however, it is 
uncertain whether his entire ACDUTRA records have been 
procured.  Accordingly, the case is REMANDED for the 
following action:

1. The RO should provide the veteran with 
proper notice and duty to assist 
information for his claims pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and regarding his 
claim for a compensable rating for tinea 
capitus and tinea pedis the new duty-to-
assist notice requirements set forth in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008).  

2.  The RO should contact the appropriate 
military service organization and obtain 
copies of the veteran's entire ACDUTRA 
medical records during his service in the 
Alabama Army National Guard from October 
1980 to October 1994, and from May 1985 to 
February 1991. 

3.  The veteran should be afforded a VA 
psychiatric examination. The claims file 
must be made available to the examiner for 
review. Following the psychiatric 
examination, and a review of the relevant 
medical evidence in the claims file, to 
include the service and ACDUTRA medical 
records, the examiner should be asked to 
opine whether it is at least as likely as 
not (a 50 percent or more likelihood) that 
any current psychiatric disorder is 
causally related to service or, if there 
was pre-existing psychiatric disorder to 
include prior to ACDUTRA, whether it is at 
least as likely as not (a 50% or more 
likelihood) that such psychiatric disorder 
was aggravated by service. The VA examiner 
should offer a rationale for all opinions 
expressed.

4.  The veteran should be scheduled for a 
VA audiological examination. It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported. If current 
hearing loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the veteran's active duty or 
ACDUTRA. The VA examiner should offer a 
rationale for all opinions expressed.

5.  The veteran should be the afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
claimed disability of the legs claimed as 
leg cramps.
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination. After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that a disability of the legs 
claimed as leg cramps, is any, is causally 
related to the veteran's service, 
including ACDUTRA. The VA examiner should 
offer a rationale for all opinions 
expressed.	
		
6.  The veteran should be afforded a VA 
dermatological examination, to determine 
the nature and extent of his service-
connected tinea capitus and tinea pedis. 
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination. All 
tests and studies deemed necessary by the 
examiner should be performed. The examiner 
should describe the total percentage of 
the veteran's entire body and exposed skin 
areas covered by this disability and the 
use of any therapy or drugs for control of 
the disability.

7.  The RO must inform the veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of his claims. It must be 
emphasized that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim(s). 38 C.F.R. §§ 3.158, 3.655 
(2007). In the event that the veteran does 
not report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  After completion of the above 
development, the veteran's claims should 
be readjudicated. If any benefit sought on 
appeal is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


